Citation Nr: 1332711	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  09-34 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to September 1997.  He died in May 2005.  The appellant is the Veteran's son.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in January 2008, a statement of the case was issued in July 2009, and a substantive appeal was received in September 2009.

The issues were remanded in February 2011 for further development.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant requested and received a travel board hearing held on August 7, 2012.  A letter was sent on November 1, 2012 that the VA was unable to produce a written transcript of the proceeding.  The letter also stated that although a decision could be rendered on the appellate records as it is, the Board wanted to provide him another opportunity to testify at another hearing pursuant to 38 C.F.R. § 20.717.  In a diary open detail, it was noted that the Veteran had not responded as of December 5, 2012.  The case was held in abeyance until January 14, 2013.  The Veteran's address on file is "[redacted]."  However, the notice letter was addressed and mailed to "[redacted]."  (See November 1, 2012 Written Letter). 

To date, the Veteran has not withdrawn his hearing request.  And because there is the possibility he did not receive notice for an opportunity to have another hearing, he should be given another opportunity to appear for his hearing.


Accordingly, the case is REMANDED for the following action:

   1.  Contact the Veteran and confirm his current mailing address.

2.  Then, assuming he still wants one, reschedule his travel board hearing before the Board and provide him notice of the hearing date, time, and location, etc., at his current address. 

3.  Once he has had opportunity for this hearing, return the file to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (3).


